

116 HR 6453 IH: To direct the Director of the Federal Bureau of Investigation to report the number of background checks conducted by the National Instant Criminal Background Check System during the month of March 2019 and during the COVID–19 public health emergency, and for other purposes.
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6453IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Quigley (for himself, Mr. Cicilline, Mr. Neguse, Mr. Beyer, Mrs. Hayes, Ms. Norton, Ms. Schakowsky, and Mr. Engel) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Federal Bureau of Investigation to report the number of background checks conducted by the National Instant Criminal Background Check System during the month of March 2019 and during the COVID–19 public health emergency, and for other purposes.1.FindingsCongress finds the following:(1)COVID–19 infections have grown rapidly throughout the United States creating a widespread outbreak that has been deemed a public health emergency by the World Health Organization.(2)The COVID–19 public health emergency has led to an increase in firearm sales, which poses a serious health and security risk to the American public.(3)A firearm may be sold before a background check is completed.(4)The increased public demand to purchase a firearm strains the resources of the National Instant Criminal Background Check System (NICS).(5)A person who is prohibited by Federal law from possessing a firearm, such as a person who has been convicted of a misdemeanor crime of domestic violence, has an increased chance of acquiring a firearm due to this increased public demand to purchase a firearm.(6)This strain on resources is affecting the ability of the NICS to complete background checks within 3-business-days, allowing for federally licensed firearm dealers to complete a firearm sale without a completed background check, which is known as a default proceed sale.(7)Such firearm sales conducted in the absence of a completed background check are known as “default proceeds” and may have devastating consequences by making it easier for a person who is prohibited by Federal law from possessing firearms to acquire such firearms.2.Report on the National Instant Criminal Background Check SystemNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in consultation with the Director of Bureau of Alcohol, Tobacco, Firearms, and Explosives, shall submit to Congress a report on the operation of the National Instant Criminal Background Check System beginning on January 31, 2020 (the date of the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act with respect to COVID–19), through the date of the enactment of this Act, and the equivalent period in 2019, to include the following: (1)The total number of background checks initiated.(2)The total number of background checks completed.(3)The total number of background checks resulting in approval.(4)The total number of background checks that were delayed.(5)The number of background checks resulting in—(A)a denial before the 3-business-day review period is completed; and(B)delayed denials.